Citation Nr: 1712936	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from April 1976 to April 1980 with additional active duty for training (ACDUTRA) in May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter was subsequently transferred to the RO in Louisville, Kentucky.

This matter has an extensive procedural history.  In March 2009, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) which in an October 2009 Order and pursuant to a Joint Motion for Remand (JMR), vacated the March 2009 denial and remanded the case to the Board.  The Board ordered further development and upon completion of the development again denied the matter in January 2012.  The Veteran again appealed the matter to the Court and in an April 2013 Memorandum Decision, the Court set aside the January 2012 denial and remanded the matter to the Board.  The Board again ordered further development and upon completion of the development denied the matter in October 2014.  The Veteran appealed the denial to the Court and in a January 2016 Memorandum Decision, the Court set aside the October 2014 denial and remanded the matter for readjudication consistent with the decision.  

In October 2016, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).


This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's back disability (diagnosed as lumbar degenerative disc disease, osteoporosis of the lumbar spine and thoracic spine pain) was neither manifest in service nor manifested within one year post-service and is otherwise unrelated to service.


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in August 2003 and October 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in a supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.  Therefore, the Board finds that the VA has satisfied its duty to notify under the VCAA.

In regard to the duty to assist, the Veteran was afforded a VA examination in February 2014.  The Court found that the examination report was inadequate and requested that certain deficiencies were corrected.  The Board remanded the matter for an addendum opinion.  The February 2014 examiner reviewed the case file and provided an addendum opinion in December 2016.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the December 2016 addendum report is adequate for adjudication purposes.  Further, the Veteran's service treatment records, VA treatment and private treatment records have been obtained and considered.  Neither the Veteran nor her representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

II.  Service Connection

The Veteran contends that she is entitled to service connection for a back disability because she first developed back pain during service after she was required to move equipment, supplies and wooden tables and has had back pain subsequent to her discharge.  See November 2003 Veteran's Statement.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Degenerative disc disease also referred to as arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112 (a)(1) (West 2015).

A January 1975 enlistment examination is silent for any back problems.  A June 1975 treatment record indicates that the Veteran reported back problems in the lower right side.  A June 1976 treatment record indicates that the Veteran complained of mild back pain for two days after lifting boxes.  It was noted to be a muscle strain.  A January 1980 treatment note indicates a several month history of lower back pain at L5-S1.  It was noted to be mid back pain secondary to L5-S1.  There is no separation examination report of record.  

In September 1984, the Veteran filed a claim for entitlement to service connection for a back disability.  She claimed that while in service, she developed low back pain that had steadily worsened.  A January 1985 rating decision denied entitlement to service connection for a back condition.  

A June 1999 VA treatment record indicates that the Veteran reported heavy lifting during service and left sciatica that radiated down the back of her leg.  An April 2003 treatment record indicates that the Veteran complained of mid thoracic back pain.  

An August 2003 letter from E.C. of Eriksen Chiropractic Centers indicates that the Veteran complained of neck stiffness, recurring headaches and mid-back pain.  The Veteran reported that she initially injured her back in service in 1978.  She was treated in the Center from February 2003 to April 2003.  A February 2003 radiology report indicated a decrease of the femoral head height on the right; a decrease in vertebral disc height of L5-S1; and a decrease in the cervical curve.  

The Veteran submitted several lay statements from people who they indicated have known for over 20 years.  Each attested to witnessing the Veteran suffer from upper back pain.  See November 2003 statements from J.B., E.Y., W.F., W.B., T.H., E.F.

In November 2003, the Veteran submitted private treatment records from an unknown provider for a February 2003 visit.  The records indicate that the Veteran complained of headaches, vomiting and back pain which she attributed to a 1978 in-service injury.  The unknown provider noted the Veteran's symptoms of mid to low back pain and stabbing pain between shoulder blades.  The provider diagnosed the Veteran with cervical subluxation, lumbar subluxation and thoracic subluxation.  

The Veteran was afforded several VA examinations, including most recently in February 2014.  For various reasons, the previous examinations were considered inadequate.  In October 2016, the Board requested the February 2014 examiner to provide an addendum opinion which addressed deficiencies in the February 2014 report.  The Board indicated that a new examination of the Veteran was not necessary, unless determined by the examiner.  

In a December 2016 addendum opinion, the February 2014 examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service.  The examiner noted the Veteran's normal enlistment examination in 1975; the Veteran's February 1976 self-assessment questionnaire where the Veteran did not report back pain; the June 1976 report and diagnosis of low back pain following lifting boxes; and the January 1980 notation of lower back pain for several months.  The examiner further noted a July 1994 normal x-ray of the lumbar spine; a July 1999 report of marked low back pain; and a July 2003 report of mid-back pain with accompanying diagnosis of osteoporosis of the lumbar spine and a normal thoracic spine x-ray.  

The examiner further noted that she had reviewed the Veteran's lay statements and statements from others who attested to the Veteran's history of back problems.  However, she concluded that the Veteran's back disability was not related to service and did not manifest within 1 year of discharge.  She pointed out that the Veteran's diagnosed back disabilities were lumbar DDD; osteoporosis of the lumbar spine and thoracic spine pain.  She opined,

There is a lack of sufficient objective evidence to establish a service related chronic thoracic or lumbar spine condition or residuals thereof.  The in-service back complaints were consistent with lumbar back pain related to heavy lifting.  The examination suggests that of a lumbar strain, but not that of DDD or osteoporosis.  Lumbar strains/sprains are inflammatory conditions of the vertebral supportive structures and more likely resolve with proper treatment and time.  This is evidenced in this case, as there are no chronic complaints of a lumbar spine condition from time of separation in 1980 to 1994.  Please note the currently diagnosed conditions were not chronically manifest until approximately 1999-2003.  There is a lack of sufficient objective evidence to establish an acute or chronic low back condition manifesting to a compensable degree within 1 year of separation.  Additionally, the lay statement have been reviewed and weighed as credible evidence.  This evidence, however, does not support the claimed lumbar spine condition.  The lay evidence/statements clearly establish that the Veteran's chronic back pain issues reported to have occurred since separation in 1980, is that of upper back, thoracic back pain.  However, in contrast, the in-service complaint of back pain was NOT that of thoracic, interscapular pain.  There is no established nexus between the upper back and lower back symptoms and/or complaints.  Degenerative disc conditions or strain/sprain do not spread from one segment to another and should not be considered secondary conditions.  

The examiner concluded that there was no medical evidence of a lumbar spine osteoporosis condition diagnosed in service and "[i]t is therefore, the opinion of this examiner that the Veteran's currently claimed back condition is less likely than not incurred in or is otherwise related to service."

Based on the foregoing, the Board finds the December 2016 addendum VA examination report to be of significant probative value.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The examiner addressed the Veteran's complaints, but found that the Veteran's current back disability is not related to service.  The examiner went through great pains to identify the various pieces of medical and lay evidence and explain why the Veteran's current back disability was not related to service.  

The Board notes the deficiencies which the Court found in previous examination reports and finds that the December 2016 report fully complies with the law and the Court's concerns.  In that regard, the Court previously found: (1) that the examiner did not discuss the Veteran's lay accounts of pain or explain how he/she accounted for the Veteran's statements of continuing back pain (January 2016 Memorandum Decision); (2) the examiner did not consider the Veteran's lay statements as evidence and only considered medical documentation as evidence (January 2016 Memorandum Decision); (3) the Board did not instruct the examiner as to the credibility of the lay statements (April 2013 Memorandum Decision); and (4) the examiner's lack of discussion of the lay statements "call[ed] into question the factual premises of the examiner's opinion and render[ed] that opinion inadequate" (April 2013 Memorandum Decision).  Here, the December 2016 examination report addressed (1) the Veteran's lay accounts of continuous back pain since service, but explained that the Veteran's post service complaints were primarily that of upper back pain/thoracic back pain, while her in-service complaints of back pain were the complaints were related to the lower back and (2) the lay statements submitted by the Veteran and indicated that they were reviewed and weighed as credible evidence (as directed to by the Board's remand), but ultimately rejected.  

Further, the Board notes the deficiencies which the Court found with the Board's previous statements of reasons and bases for the denials and finds that the current analysis addresses all concerns.  In that regard, the Court found that the Board: (1) "misconstrue[d] or cast[] doubt on its understanding of the requirements of the continuity of symptoms" under 38 C.F.R. § 3.303(b) and did not explain how normal x-ray reports "interrupted" the Veteran's claim of continuity of back pain (January 2016 Memorandum Decision); (2) failed to explain its "apparent assumption that the 1994 x-rays would have revealed any back condition existing at that time" and its assumption that a back condition would have been revealed by the 1994 x-rays [wa]s an inappropriate medical conclusion pursuant to Colvin v. Derwinski, 1 Vet. App. 171 (1991) (April 2013 Memorandum Decision); and (3) may have incorrectly assumed that only medical evidence [wa]s relevant to a nexus analysis (April 2013 Memorandum Decision).  Here, the Board's analysis properly considers the Veteran's lay statements of continuous back pain post service, including determining whether or not they were adequate to make a positive nexus between the current disability and service.  In that same vein, the Board has relied on the December 2016 examination report, including the thorough reasoning within it, rather than making improper medical conclusions in violation of Colvin. 

The Board has considered the Veteran's statements regarding the etiology her back disability.  A Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that she is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of her back disability.  In that regard, although the Veteran has stated that she has experienced back pain continuously since service, the December 2016 examiner noted that the type of disabilities which the Veteran currently suffers from are not in the same areas where the Veteran has reported the back pain.  Therefore, the Board has not attached any probative value to the Veteran's statements regarding nexus.  

Finally, the Board observes that service connection may be awarded on a presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  The Board further acknowledges the Veteran's 1985 claim for entitlement to service connection for a back disability.  However, the claim was 5 years post discharge and there was no evidence that the Veteran's current disability was manifested during that time.  The Board further makes note of the Veteran's buddy statements which attempt to establish a continuity of symptoms of the Veteran's back pain for the past 20 years.  The Board assigns little to no probative value to these statements as it relates to the presumptive basis for degenerative disc disease.  In that regard, the statements indicate that the individuals witnessed her pain and suffering through the years, and know that she has asked several others to massage and beat the upper part of her back between the shoulder blades to get any temporary relief.  The statements are from 7 different people, none of which attested to have medical experience, but that claimed to have personally observed the Veteran's symptoms of back pain.  However, the Board does not look at the quantity of statements, but rather the quality and veracity of the evidence before it.  Here, the Board finds that the Veteran's currently diagnosed back disabilities were not manifest within 1 year of discharge from service.  The Board further finds that the Veteran has not established a continuity of symptoms.  In order to do so, the evidence must demonstrate the symptoms which she experienced never dissipated and continued for many years after service, even if a formal diagnosis was not made.  The weight of the evidence does not demonstrate such continuity.  As the VA examiner pointed out, the Veteran's in-service back symptoms were in a different area of the back than her post-service back symptoms.  This fact negates any continuity of symptoms because the VA examiner opined that the back problems in service do not "spread" from one segment of the back to another.  

Given that the Board has found the unfavorable December 2016 VA examination addendum report to be the most probative evidence of record, and that there is no credible and competent evidence supporting the claim, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


